Substance, and not shadowy distinctions, should control the decisions of courts. It seems that all might agree on that. In my opinion, there is only a technical or shadowy distinction between a policy of insurance which *Page 429 
provides by its express terms, and to which the parties have freely assented, that it shall be a condition precedent to liability that notice and proof shall be given and a policy such as the one here before us wherein the provisions are that the company will be liable if and when the notice is given. In either case, the substance of the stipulation is that there shall be no liability unless and until notice is given. But under the language of most of these policies this court has been holding that the stipulation providing that there shall be no liability in the absence of a precedent notice and proof is in contravention of the statute of limitations, and now in this case the majority holds that a stipulation meaning the same thing but in a different arrangement of words does not come within the statute. The decision of the majority makes it possible and hence probable that insurance companies will adopt the language which is found in this policy; will make notice a condition precedent to liability, but in doing so will use the same phraseology or arrangement of words which are found in this particular policy, and thereby evade the statute and the long line of decisions that has heretofore supported the statute.